Title: 24th.
From: Adams, John Quincy
To: 


       Mr. Atkins returned from Boston, but brought me no letters which is somewhat surprizing to me. The quaternity pass’d the evening at Putnam’s lodging’s. Little left us however at about 8 o’clock. Townsend came in soon after, and between 9 and 10, I walk’d with him. I began yesterday upon another attempt, to ascend Parnassus; and this time I am determined to take it leisurely. I have frequently made a trial of my strength in this way; but my patience has always been overcome, after proceeding but little. I have I suppose begun an hundred times to write poetry. I have tried every measure and every kind of strophe but of the whole, I never finish’d but one of any length, and that was in fact but the work of a day. It is contained in a former volume of this Journal. I fear I shall end this Time, as I always do.
       The convention are now proceeding in the examination of the proposed constitution by sections: but we cannot yet presume how the scale will turn.
      